                             Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 1 of 54
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                                     UNITED STATES DISTRICT COURT
                                                                                   for the
                                                                          DistrictDistrict
                                                                     __________    of Columbia
                                                                                           of __________

                  In the Matter of the Search of                                                     )
           (Briefly describe the property to be searched                                             )
            or identify the person by name and address)                                              )               Case No. 21-SC-395
   INFORMATION ASSOCIATED WITH ONE ACCOUNT STORED AT PREMISES                                        )
CONTROLLED BY PARLER, LLC PURSUANT TO 18 U.S.C. 2703 FOR INVESTIGATION                               )
   OF VIOLATION OF 18 U.S.C. §§ 111(a), 231(a), 1512(c), 1752(a), 40 U.S.C. § 5104(e)
                                                                                                     )

     APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
  SEE ATTACHMENT A

located in the                                                   District of                             Nevada                            , there is now concealed (identify the
person or describe the property to be seized):
  SEE ATTACHMENT B


            The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 ✔ evidence of a crime;
                 u
                 u contraband, fruits of crime, or other items illegally possessed;
                      u property designed for use, intended for use, or used in committing a crime;
                      u a person to be arrested or a person who is unlawfully restrained.
            The search is related to a violation of:
                 Code Section
        18 U.S.C. §111(a)(1)
                                                                                                                   Offense Description
                                                                 - Assaulting, Resisting, or Impeding Certain Officers or Employees
        18 U.S.C. § 231(a)(3)                                    - Impeding Law Enforcement in Performance of Official Duties
        18 U.S.C. § 1512(c)(2)                                   - Obstruction of an Official Proceeding
        18 U.S.C. § 1752(a)(1), (2), and (4)                     - Knowingly Entering and Remaining in Restricted Grounds to Disrupt Government Business
        40 U.S.C. § 5104(e)(2)(A), (B), (C), (D), (F), and (G)   - Violent Entry and Disorderly Conduct on Capitol Grounds


            The application is based on these facts:
         SEE AFFIDAVIT


             u Continued on the attached sheet.
             ✔ Delayed notice of 180 days (give exact ending date if more than 30 days: 08/02/2021
             u                                                                                                                                                  ) is   requested under
               18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                                                        Applicant’s signature

                                                                                                                         Special Agent Daniel Mehochko, FBI
                                                                                                                                        Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                     Telephone                        (specify reliable electronic means).


Date:                 02/03/2021
                                                                                                                                            Judge’s signature

City and state: Washington, D.C.                                                                                Zia M. Faruqui, United States Magistrate Judge
                                                                                                                                        Printed name and title
                                 Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 2 of 54
                                                                                                    ✔ Original
                                                                                                    u                         u Duplicate Original
AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV



                                                    UNITED STATES DISTRICT COURT
                                                                                        for the
                                                                            District
                                                                      __________     of Columbia
                                                                                 District of __________

                      In the Matter of the Search of                                       )
                 (Briefly describe the property to be searched                             )
                  or identify the person by name and address)                              )      Case No. 21-SC-395
        INFORMATION ASSOCIATED WITH ONE ACCOUNT STORED AT PREMISES                         )
            CONTROLLED BY PARLER, LLC PURSUANT TO 18 U.S.C. 2703 FOR                       )
      INVESTIGATION OF VIOLATION OF 18 U.S.C. §§ 111(a), 231(a), 1512(c), 1752(a), 40
                               U.S.C. § 5104(e)                                            )

                     :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:         Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                                  District of             Nevada
(identify the person or describe the property to be searched and give its location):
  SEE ATTACHMENT A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  SEE ATTACHMENT B




          YOU ARE COMMANDED to execute this warrant on or before                February 16, 2021        (not to exceed 14 days)
        u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                                 u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                      Zia M. Faruqui                         .
                                                                                                                 (United States Magistrate Judge)

     ✔ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
     u
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for                                 ✔ until, the facts justifying, the later specific date of
                   days (not to exceed 30) u                                                                   08/02/2021                             .


Date and time issued:                 02/03/2021
                                                                                                                        Judge’s signature

City and state:                     Washington, D.C.                                                 Zia M. Faruqui, United States Magistrate Judge
                                                                                                                       Printed name and title
                           Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 3 of 54
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 21-SC-395
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
                      Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 4 of 54

       AO 95
     (Rev. 09/12)


                       ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS
                                 DELAYED-NOTICE SEARCH WARRANT REPORT

        The information on this form should be submitted each time judicial action is taken on an application for a
delayed-notice search warrant or for an extension of a delayed-notice period. See 18 U.S.C. § 3103a(d)(1).
NOTE: If an extension to the notice period is requested, information will need to be submitted for each extension.

Please enter the information on this form into the InfoWeb Delayed-Notice Search Warrant Reporting System on
the J-Net or into CM/ECF version 6.0 or later, if available.

For more information, see the Delayed-Notice Search Warrant page on the J-Net.


1.       Name of Judge:         Zia M. Faruqui, United States Magistrate Judge                    ( u check if state court judge)

2.       Federal Judicial District:        District of Columbia


3.       Date of Application for Delayed Notice:         02/03/2021


4.       Offense (Most Serious) Specified:
          u Drugs                     u Fraud               u Weapons                  u Immigration              u Terrorism
          u Sex Offenses              u Theft               u Kidnapping               u Tax
          u Extortion/Racketeering                          u Fugitive/Escape/Supervised Release Violation
          ✔
          u Other (specify):   Assaulting, Resisting or Impeding an Officer of the United States

5.       Type of Application:         ✔
                                      u Initial request for delay
                                      u Extension of previously authorized delay
                                        (Number of extensions previously granted:                      )

6.       Judicial Action Taken:       u Denied              u Granted                  u Granted as modified

7.       Case Number (e.g., ‘mc’ Number) of Warrant:                         : 21      - sc            -    395
                                                                    office      year       type             number


8.       Period of Delay Authorized in This Action (days):          180

9.       Preparer’s Name: Kimberly Paschall                                  Title: Assistant United States Attorney
         Phone number:                                                       Date of report: 02/03/2021
                               (202) 252-2650
         Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 5 of 54




                                     ATTACHMENT A
                                   Property to Be Searched


       This warrant applies to information which is associated with the Parler account identified

by PatriotBruno which is stored at premises owned, maintained, controlled, or operated by Parler,

LLC, a company that accepts service of legal process at 209 South Stephanie Street B135,

Henderson, Nevada 89012.
             Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 6 of 54




                                         ATTACHMENT B

                          Particular Things to be Seized and Procedures
                              to Facilitate Execution of the Warrant

   I.         Information to be disclosed by Parler, LLC (“PROVIDER”) to facilitate
              execution of the warrant

         To the extent that the information described in Attachment A is within the possession,

custody, or control of PROVIDER, including any records that have been deleted but are still

available to PROVIDER, or have been preserved pursuant to a request made under 18 U.S.C.

§ 2703(f), PROVIDER is required to disclose the following information to the government

corresponding to each account or identifier (“Accounts”) listed in Attachment A:

        a.    For the time period FROM November 8, 2020 TO THE PRESENT: The contents of

              any available messages or other communication associated with the Account

              (including, but not limited to, messages, attachments, draft messages, posts, chats,

              video calling history, “friend” requests, discussions, recordings, images, or

              communications of any kind sent to and from the Account, including stored or

              preserved copies thereof) and related transactional records for all PROVIDER services

              used by an Account subscriber/user, including the source and destination addresses and

              all Internet Protocol (“IP”) addresses associated with each message or other

              communication, the date and time at which each message or other communication was

              sent, and the size and length of each message or other communication;

         b. For the time period FROM November 8, 2020 TO THE PRESENT: All photos and

              videos uploaded by the Account and all photos or videos uploaded in which the

              Account has been “tagged”, including Exchangeable Image File (“EXIF”) data and any

              other metadata associated with those photos and videos;
 Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 7 of 54




c. For the time period FROM November 8, 2020 TO THE PRESENT: Basic subscriber

   records and login history, including all records or other information regarding the

   identification of the Account, to include full name, physical address, telephone

   numbers, birthdate, security questions and passwords, and other personal identifying

   information, records of session times and durations, the date on which the Account was

   created, the length of service, types of services utilized by the Account, the IP address

   used to register the Account, log-in IP addresses associated with session times and

   dates, account status, alternative e-mail addresses provided during registration,

   methods of connecting, log files, means and source of payment (including any credit

   or bank account number), and any account(s) linked by machine cookies (meaning all

   Parler user identification numbers (“user IDs”) that logged into Parler by the same

   machine as the Account;

d. For the time period FROM November 8, 2020 TO THE PRESENT: All records or

   other information related to the Account, including address books, contact and “friend”

   lists, calendar data, and files; profile information; Notes; groups and networks of which

   the Account is a member; future and past event postings; rejected “friend” requests and

   blocked users; “muted” users; user “subscriptions”; status updates; comments;

   “parleys”; “hashtags”; “echos”; the account’s usage of the “upvote” or “downvote”

   feature, including all Parler posts and all non-Parler webpages and content that the user

   has “upvoted” or commented on; searches performed by the Account; privacy settings,

   including privacy settings for individual Parler posts, “parleys,” and activities;

   information about the Account’s access and use of Parler applications;
 Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 8 of 54




e. For the time period FROM November 8, 2020 TO THE PRESENT: All “check ins”

   and other location information;

f. For the time period FROM November 8, 2020 TO THE PRESENT: All records

   pertaining to communications between PROVIDER and any person regarding the

   Account, including contacts with support services and records of actions taken;

g. For the time period FROM November 8, 2020 TO THE PRESENT: All records

   pertaining to devices associated with the Account and software used to create and

   access the Account, including device serial numbers, instrument numbers, model

   types/numbers, International Mobile Equipment Identities (“IMEI”), Mobile

   Equipment Identifiers (“MEID”), Global Unique Identifiers (“GUID”), Electronic

   Serial Numbers (“ESN”), Android Device IDs, phone numbers, Media Access Control

   (“MAC”) addresses, operating system information, browser information, mobile

   network information, information regarding cookies and similar technologies, and any

   other unique identifiers that would assist in identifying any such device(s), including

   unique application numbers and push notification tokens associated with the Account

   (including Apple Push Notifications (“APN”), Google Cloud Messaging (“GCM”),

   Microsoft Push Notification Service (“MPNS”), Windows Push Notification Service

   (“WNS”), Amazon Device Messaging (“ADM”), Firebase Cloud Messaging (“FCM”),

   and Baidu Cloud Push);

h. For the time period FROM November 8, 2020 TO THE PRESENT: All information

   held by PROVIDER related to the location and location history of the user(s) of the

   Account, including geographic locations associated with the Account (including those

   collected for non-PROVIDER based applications), IP addresses, Global Positioning
         Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 9 of 54




           System (“GPS”) information, and information pertaining to nearby devices, Wi-Fi

           access points, and cell towers; and

       i. Information about any complaint, alert, or other indication of malware, fraud, or terms

           of service violation related to the Account or associated user(s), including any

           memoranda, correspondence, investigation files, or records of meetings or discussions

           about the Account or associated user(s) (but not including confidential communications

           with legal counsel).



       Within 14 DAYS of the issuance of this warrant, PROVIDER shall deliver the information

set forth above via United States mail, courier, or e-mail to the following:

     Special Agent Dan Mehochko, damehochko@fbi.gov, Special Agent John McBrien,
jwmcbrien@fbi.gov
          Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 10 of 54




   II.      Information to be seized by the government

         All information described above in Section I that constitutes fruits, contraband, evidence

and instrumentalities of violations of 18 U.S.C. § 111(a)(1); 18 U.S.C. § 231(a)(3); 18 U.S.C. §

1512(c)(2); 18 U.S.C. § 1752(a)(1), (2), and (4); 40 U.S.C. § 5104(e)(2)(A), (B), (C), (D), (F), and

(G), as described in the affidavit submitted in support of this Warrant, including, for each Account,

information pertaining to the following matters:

            (a) Information that constitutes evidence of the identification or location of the user(s)

                of the Account;

            (b) Information that constitutes evidence concerning persons who either (i)

                collaborated, conspired, or assisted (knowingly or unknowingly) the commission

                of the criminal activity under investigation; or (ii) communicated with the Account

                about matters relating to the criminal activity under investigation, including records

                that help reveal their whereabouts;

            (c) Information that constitutes evidence indicating the Account user’s state of mind,

                e.g., intent, absence of mistake, or evidence indicating preparation or planning,

                related to the criminal activity under investigation;

            (d) Information that constitutes evidence concerning how and when the Account was

                accessed or used, to determine the geographic and chronological context of account

                access, use, and events relating to the crime under investigation and to the Account

                user;

            (e) Information that constitutes evidence concerning forcible assaulting, resisting,

                opposing, impeding, or interfering with any officer or employee of the United

                States while in engaged in or on account of the performance of official duties;
Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 11 of 54




  (f) Information that constitutes evidence concerning planning or attempts to conduct

     unlawful acts or attempts to commit any unlawful act to obstruct, impede, or

     interfere with any fireman or law enforcement officer lawfully engaged in the

     lawful performance of his official duties incident to and during the commission of

     a civil disorder;

  (g) Information that constitutes evidence concerning planning or attempts to obstruct,

     influence, or impede any official proceeding, or attempt to do so;

  (h) Information that constitutes evidence concerning planning or attempts to (1)

     knowingly enter or remain in any restricted building or grounds without lawful

     authority to do; (2) evidence of planning or attempts to knowingly, and with intent

     to impede or disrupt the orderly conduct of Government business or official

     functions, engage in disorderly or disruptive conduct in, or within such proximity

     to, any restricted building or grounds when, or so that, such conduct, in fact,

     impedes or disrupts the orderly conduct of Government business or official

     functions; and (3) evidence of planning or attempts to knowingly engage in any act

     of physical violence against any person or property in any restricted building or

     grounds;

  (i) Information that constitutes evidence concerning planning or attempts to willfully

     and knowingly (A) enter or remain on the floor of either House of Congress or in

     any cloakroom or lobby adjacent to that floor, in the Rayburn Room of the House

     of Representatives, or in the Marble Room of the Senate, unless authorized to do

     so pursuant to rules adopted, or an authorization given, by that House; (B) enter or

     remain in the gallery of either House of Congress in violation of rules governing
Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 12 of 54




     admission to the gallery adopted by that House or pursuant to an authorization given

     by that House; (C) with the intent to disrupt the orderly conduct of official business,

     enter or remain in a room in any of the Capitol Buildings set aside or designated for

     the use of— (i) either House of Congress or a Member, committee, officer, or

     employee of Congress, or either House of Congress; or (ii) the Library of Congress;

     (D) utter loud, threatening, or abusive language, or engage in disorderly or

     disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings

     with the intent to impede, disrupt, or disturb the orderly conduct of a session of

     Congress or either House of Congress, or the orderly conduct in that building of a

     hearing before, or any deliberations of, a committee of Congress or either House of

     Congress; (F) engage in an act of physical violence in the Grounds or any of the

     Capitol Buildings; and (G) parade, demonstrate, or picket in any of the Capitol

     Buildings.

  (j) Information that constitutes evidence concerning planning, funding for and travel

     to Washington, D.C. and to the U.S. Capitol on or before January 6, 2021.
          Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 13 of 54




   III.      Government procedures for warrant execution

          The United States government will conduct a search of the information produced by the

PROVIDER and determine which information is within the scope of the information to be seized

specified in Section II. That information that is within the scope of Section II may be copied and

retained by the United States.

          Law enforcement personnel will then seal any information from the PROVIDER that does

not fall within the scope of Section II and will not further review the information absent an order

of the Court. Such sealed information may include retaining a digital copy of all information

received pursuant to the warrant to be used for authentication at trial, as needed.
        Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 14 of 54




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH
 ONE ACCOUNT STORED AT
 PREMISES CONTROLLED BY                        Case No.: 21-SC-395
 PARLER, LLC PURSUANT TO 18 U.S.C.
 2703 FOR INVESTIGATION OF                     FILED UNDER SEAL
 VIOLATION OF 18 U.S.C. §§ 111(a),
 231(a), 1512(c), 1752(a), 40 U.S.C. § 5104(e)



Reference:      USAO Ref. # 2021R00162/2021R00460; Subject Account(s): PatriotBruno

                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Daniel Mehochko, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.       I make this affidavit in support of an application for a search warrant for

information which is associated with account PatriotBruno, which is stored at premises controlled

by Parler, LLC (“PROVIDER”), an electronic communications services provider and/or remote

computing services provider which is headquartered at 209 South Stephanie Street B135,

Henderson, Nevada 89012.       The information to be searched is described in the following

paragraphs and in Attachment A. This affidavit is made in support of an application for a search

warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A), and 2703(c)(1)(A) to require PROVIDER to

disclose to the government copies of the information (including the content of communications)

further described in Section I of Attachment B. Upon receipt of the information described in

Section I of Attachment B, government-authorized persons will review that information to locate

the items described in Section II of Attachment B, using the procedures described in Section III of

Attachment B.
        Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 15 of 54




       2.      I am a Special Agent of the Federal Bureau of Investigation (FBI), and have been

so employed since May 2006. As a Special Agent, I have investigated and supervised

investigations of violations of federal statutes, including but not limited to counterintelligence,

public corruption, bribery, false statements, computer intrusion, kidnapping, terrorism, and other

national security matters. I currently am assigned to Squad CR-15 of the FBI’s Washington Field

Office, Northern Virginia Resident Agency, and I am tasked with investigating public corruption

investigations, including foreign influence and obstruction of justice. In the course of my duties,

I have conducted and participated in numerous investigations. Among other things, I have

participated in and supervised the execution of arrest and search warrants, including warrants

authorizing the search and seizure of electronic evidence maintained by internet and e-mail service

providers.

       3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents, witnesses, and agencies. This affidavit is

intended to show merely that there is sufficient probable cause for the requested warrant. It does

not set forth all of my knowledge, or the knowledge of others, about this matter.

       4.      Based on my training and experience and the facts as set forth in this affidavit, I

respectfully submit that there is probable cause to believe that violations of Title 18, United States

Code (“U.S.C.”) Section (“§”) 111(a)(1) (Assaulting, Resisting, or Impeding Certain Officers or

Employees); Title 18 U.S.C. § 231(a)(3) (Impeding Law Enforcement in Performance of Official

Duties); Title 18 U.S.C. § 1512(c)(2) (Obstruction of an Official Proceeding); Title 18 U.S.C. §

1752(a)(1), (2), and (4) (Knowingly Entering and Remaining in Restricted Grounds to Disrupt

Government Business); and Title 40 U.S.C. § 5104(e)(2)(A), (B), (C), (D), (F), and (G) (Violent

Entry and Disorderly Conduct on Capitol Grounds) (the “Subject Offenses”) have been committed



                                                  2
         Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 16 of 54




by BRUNO JOSEPH CUA (hereinafter, CUA). There is also probable cause to search the

information described in Attachment A for evidence, instrumentalities, contraband or fruits of

these crimes further described in Attachment B.

                                           JURISDICTION

        5.      This Court has jurisdiction to issue the requested warrant because it is a “court of

competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), and

(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that – has jurisdiction

over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i). As discussed more fully below,

acts or omissions in furtherance of the offenses under investigation occurred within Washington,

D.C. See 18 U.S.C. § 3237.

                                        PROBABLE CAUSE

                        Background – The U.S. Capitol on January 6, 2021

        6.      USCP, the FBI, and assisting law enforcement agencies are investigating a riot and

related offenses that occurred at the United States Capitol Building, located at 1 First Street, NW,

Washington, D.C., 20510 at latitude 38.88997 and longitude -77.00906 on January 6, 2021.

        7.      At the U.S. Capitol, the building itself has 540 rooms covering 175,170 square feet

of ground, roughly four acres. The building is 751 feet long (roughly 228 meters) from north to

south and 350 feet wide (106 meters) at its widest point. The U.S. Capitol Visitor Center is 580,000

square feet and is located underground on the east side of the Capitol. On the west side of the

Capitol building is the West Front, which includes the inaugural stage scaffolding, a variety of

open concrete spaces, a fountain surrounded by a walkway, two broad staircases, and multiple

terraces at each floor. On the East Front are three staircases, porticos on both the House and Senate




                                                    3
         Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 17 of 54




side, and two large skylights into the Visitor’s Center surrounded by a concrete parkway. All of

this area was barricaded and off limits to the public on January 6, 2021.

       8.        The U.S. Capitol is secured 24 hours a day by USCP. Restrictions around the U.S.

Capitol include permanent and temporary security barriers and posts manned by USCP. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

       9.        On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members

of the public.

       10.       On January 6, 2021, a joint session of the United States Congress convened at the

U.S. Capitol.     During the joint session, elected members of the United States House of

Representatives and the United States Senate were meeting in separate chambers of the U.S.

Capitol to certify the vote count of the Electoral College of the 2020 Presidential Election, which

took place on November 3, 2020 (“Certification”). The joint session began at approximately 1:00

p.m. Eastern Standard Time (EST). Shortly thereafter, by approximately 1:30 p.m., the House and

Senate adjourned to separate chambers to resolve a particular objection. Vice President Mike

Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       11.       As the proceedings continued in both the House and the Senate, and with Vice

President Mike Pence present and presiding over the Senate, a large crowd gathered outside the

U.S. Capitol. As noted above, temporary and permanent barricades were in place around the

exterior of the U.S. Capitol building, and USCP were present and attempting to keep the crowd

away from the Capitol building and the proceedings underway inside.

       12.       At around 1:00 p.m. EST, known and unknown individuals broke through the police

lines, toppled the outside barricades protecting the U.S. Capitol, and pushed past USCP and

supporting law enforcement officers there to protect the U.S. Capitol.



                                                 4
         Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 18 of 54




       13.     At around 1:30 p.m. EST, USCP ordered Congressional staff to evacuate the House

Cannon Office Building and the Library of Congress James Madison Memorial Building in part

because of a suspicious package found nearby. Pipe bombs were later found near both the

Democratic National Committee and Republican National Committee headquarters.

       14.     Media reporting showed a group of individuals outside of the Capitol chanting,

“Hang Mike Pence.” I know from this investigation that some individuals believed that Vice

President Pence possessed the ability to prevent the certification of the presidential election and

that his failure to do so made him a traitor.

       15.     At approximately 2:00 p.m., some people in the crowd forced their way through,

up, and over the barricades and law enforcement. The crowd advanced to the exterior façade of

the building. The crowd was not lawfully authorized to enter or remain in the building and, prior

to entering the building, no members of the crowd submitted to security screenings or weapons

checks by U.S. Capitol Police Officers or other authorized security officials. At such time, the

certification proceedings were still underway and the exterior doors and windows of the U.S.

Capitol were locked or otherwise secured. Members of law enforcement attempted to maintain

order and keep the crowd from entering the Capitol.

       16.     Shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol,

including by breaking windows and by assaulting members of law enforcement, as others in the

crowd encouraged and assisted those acts. Publicly available video footage shows an unknown

individual saying to a crowd outside the Capitol building, “We’re gonna fucking take this,” which

your affiant believes was a reference to “taking” the U.S. Capitol.




                                                 5
        Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 19 of 54




       17.     Shortly thereafter, at approximately 2:20 p.m. members of the United States House

of Representatives and United States Senate, including the President of the Senate, Vice President

Mike Pence, were instructed to—and did—evacuate the chambers. That is, at or about this time,

USCP ordered all nearby staff, Senators, and reporters into the Senate chamber and locked it down.

USCP ordered a similar lockdown in the House chamber. As the subjects attempted to break into

the House chamber, by breaking the windows on the chamber door, law enforcement were forced

to draw their weapons to protect the victims sheltering inside.

       18.     At approximately 2:30 p.m. EST, known and unknown subjects broke windows and

pushed past USCP and supporting law enforcement officers forcing their way into the U.S. Capitol

on both the west side and the east side of the building. Once inside, the subjects broke windows

and doors, destroyed property, stole property, and assaulted federal police officers. Many of the

federal police officers were injured, several were admitted to the hospital, and at least one federal

police officer died as a result of the injuries he sustained. The subjects also confronted and

                                                 6
           Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 20 of 54




terrorized members of Congress, Congressional staff, and the media. The subjects carried weapons

including tire irons, sledgehammers, bear spray, and Tasers. They also took police equipment

from overrun police including shields and police batons. At least one of the subjects carried a

handgun with an extended magazine. These actions by the unknown individuals resulted in the

disruption and ultimate delay of the vote Certification.

          19.   Also at approximately 2:30 p.m. EST, USCP ordered the evacuation of lawmakers,

Vice President Mike Pence, and president pro tempore of the Senate, Charles Grassley, for their

safety.

          20.   At around 2:45 p.m. EST, subjects broke into the office of House Speaker Nancy

Pelosi.

          21.   At around 2:47 p.m., subjects broke into the United States Senate Chamber.

Publicly available video shows an individual asking, “Where are they?” as they opened up the door

to the Senate Chamber. Based upon the context, law enforcement believes that the word “they” is

in reference to members of Congress.




                                                 7
        Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 21 of 54




       22.    After subjects forced entry into the Senate Chamber, publicly available video shows

that an individual asked, “Where the fuck is Nancy?” Based upon other comments and the context,

law enforcement believes that the “Nancy” being referenced was the Speaker of the House of

Representatives, Nancy Pelosi.




       23.    An unknown subject left a note on the podium on the floor of the Senate Chamber.

This note, captured by the filming reporter, stated “A Matter of Time Justice is Coming.”




                                                8
        Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 22 of 54




       24.    During the time when the subjects were inside the Capitol building, multiple

subjects were observed inside the US Capitol wearing what appears to be, based upon my training

and experience, tactical vests and carrying flex cuffs. Based upon my knowledge, training, and

experience, I know that flex cuffs are a manner of restraint that are designed to be carried in

situations where a large number of individuals were expected to be taken into custody.




                                               9
        Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 23 of 54




       25.    At around 2:48 p.m. EST, D.C. Mayor Muriel Bowser announced a citywide curfew

beginning at 6:00 p.m.


                                            10
         Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 24 of 54




       26.     At around 2:45 p.m. EST, one subject was shot and killed while attempting to break

into the House chamber through the broken windows.

       27.     At about 3:25 p.m. EST, law enforcement officers cleared the Senate floor.

       28.     Between 3:25 and around 6:30 p.m. EST, law enforcement was able to clear the

U.S. Capitol of all of the subjects.

       29.     Based on these events, all proceedings of the United States Congress, including the

joint session, were effectively suspended until shortly after 8:00 p.m. the same day. In light of the

dangerous circumstances caused by the unlawful entry to the U.S. Capitol, including the danger

posed by individuals who had entered the U.S. Capitol without any security screening or weapons

check, Congressional proceedings could not resume until after every unauthorized occupant had

left the U.S. Capitol, and the building had been confirmed secured. The proceedings resumed at

approximately 8:00 pm after the building had been secured. Vice President Pence remained in the

United States Capitol from the time he was evacuated from the Senate Chamber until the session

resumed.

       30.     Beginning around 8:00 p.m., the Senate resumed work on the Certification.

       31.     Beginning around 9:00 p.m., the House resumed work on the Certification.

       32.     Both chambers of Congress met and worked on the Certification within the Capitol

building until approximately 3 a.m. on January 7, 2021.

       33.     During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.




                                                 11
         Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 25 of 54




       34.     Based on my training and experience, I know that it is common for individuals to

carry and use their cell phones during large gatherings, such as the gathering that occurred in the

area of the U.S. Capitol on January 6, 2021. Such phones are typically carried at such gatherings

to allow individuals to capture photographs and video footage of the gatherings, to communicate

with other individuals about the gatherings, to coordinate with other participants at the gatherings,

and to post on social media and digital forums about the gatherings.

       35.     Many subjects seen on news footage in the area of the U.S. Capitol are using a cell

phone in some capacity. It appears some subjects were recording the events occurring in and

around the U.S. Capitol and others appear to be taking photos, to include photos and video of

themselves after breaking into the U.S. Capitol itself, including photos of themselves damaging

and stealing property. As reported in the news media, others inside and immediately outside the

U.S. Capitol live-streamed their activities, including those described above as well as statements

about these activities.

       36.     Photos below, available on various publicly available news, social media, and other

media show some of the subjects within the U.S. Capitol during the riot. In several of these photos,

the individuals who broke into the U.S. Capitol can be seen holding and using cell phones,

including to take pictures and/or videos:




                                                 12
            Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 26 of 54




                                                                                                                1




                                                                                                                    2




1
    https://losangeles.cbslocal.com/2021/01/06/congresswoman-capitol-building-takeover-an-attempted-coup/
2
    https://www.businessinsider.com/republicans-objecting-to-electoral-votes-in-congress-live-updates-2021-1.


                                                          13
         Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 27 of 54




                                                                                                     3



                                  Facts Specific to This Application

        37.     Beginning on or about January 8, 2021, the FBI received at least two tips

identifying BRUNO JOSEPH CUA (“CUA”) as a participant in the January 6, 2021 riot at the

U.S. Capitol.

        38.     COMPLAINANT #1 (“C1”), a sworn Law Enforcement Officer (“LEO”), reported

CUA to the FBI on or about January 11, 2021. C1 identified CUA in a photograph from a

Washington, D.C. Metropolitan Police Department (“MPD”) presentation titled, “PERSONS OF

INTEREST IN UNREST-RELATED OFFENSES.” C1 has had direct interactions with CUA,

including in-person, through C1’s official duties as an LEO in the jurisdiction where CUA lives in

Milton, Georgia.




3
 https://www.thv11.com/article/news/arkansas-man-storms-capitol-pelosi/91-41abde60-a390-4a9e-b5f3-
d80b0b96141e


                                                    14
         Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 28 of 54




        39.     After a follow-up telephone interview with an FBI Agent on January 15, 2021, C1

provided a total of five screenshots/photographs to the FBI, including screenshots of the MPD

presentation, and screenshots from CUA’s Instagram account, @bruno_cua1776.

        40.     C1 identified CUA facing away from the camera, wearing jeans and a dark

sweatshirt, holding a jean jacket with tan lining in his left hand, and wearing a red baseball hat

with the number “45” on the right side of it in the two screenshots of the MPD presentation. C1

also identified CUA wearing the same clothing—including the red hat with number “45” and the

jean jacket with tan lining—in screenshots of two other undated Instagram posts from CUA’s

Instagram account. 4 CUA also appears to be similar height and build as the subject in MPD’s

presentation, and has the same hair color. CUA’s jean jacket appears to be inside out in the two

MPD presentation screenshots.

        41.     In the screenshot of an Instagram story from CUA’s Instagram account, CUA stated

he “stormed” the Capitol and, along with unidentified others, “physically fought our way in.” The

screenshot was captured at 5:33 PM on January 6, 2021. FBI Agents reviewed the screenshot and

determined CUA posted the Instagram story at approximately 5:13 PM on January 6, 2021, based

on an Instagram timestamp of “20m” meaning that the story was posted twenty minutes earlier.




4
  In the Instagram photos provided by C1, CUA is wearing a dark sweatshirt with a logo on the back of the
shirt that appears to be a red, white and blue flag over an eagle. In the MPD presentation and video from
The New Yorker from the Senate Chamber on January 6, 2021, CUA is in a similar dark sweatshirt, but
with the eagle logo on the front of the sweatshirt. FBI Agents reviewed and compared the screenshots,
images, and videos of CUA wearing a sweatshirt. Based on the similarities of the sweatshirt colors and the
sweatshirt logos seen separately on the front and back, FBI Agents believe that the sweatshirt is reversible
or CUA wears at least two versions of the same sweatshirt; one with the logo on the front and one with the
logo on the back. In some instances, the sweatshirt CUA is seen wearing looks brown; in other instances,
the sweatshirt looks grey. Additionally, in some instances, the sweatshirt logo is on the front and in other
instances the same logo is on the back.




                                                    15
Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 29 of 54




                              16
          Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 30 of 54




         42.   On January 17, 2021, The New Yorker published a video titled, “A Reporter’s

Video from Inside the Capitol Siege”. The video documents individuals as they fought their way

inside the U.S. Capitol on January 6, 2021, and shows those who made it all the way to the Senate

floor.

         43.   The video shows CUA in the Senate Gallery at a video timestamp of approximately

4:21. At a timestamp of approximately 4:27, CUA is seen in front of a marble wall wearing the

dark sweatshirt red hat and holding the same jean jacket from screenshots provided by C1. CUA

is also holding a cellular phone and appears to be actively filming. At a timestamp of

approximately 4:32, CUA is seen facing the camera, wearing the dark sweatshirt, holding the same

jean jacket in his left hand, a cellular phone in his right hand, while wearing grey gloves.




                                                 17
         Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 31 of 54




       44.     In the same video at a timestamp of approximately 4:44, CUA is heard off camera

stating, “They can steal an election, but we can’t sit in their chairs?” In an in-person interview with

FBI Agents on January 20, 2021, C1 identified CUA speaking in the video at the same timestamp.




                                                  18
         Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 32 of 54




       45.     Shortly thereafter, in the same video at a timestamp of approximately 4:45, the

camera pans to CUA standing in the back of the Senate Chamber. CUA is seen with his cellular

phone in his right hand, the inside-out jean jacket in his left hand, wearing the red hat, and the dark

sweatshirt. At this point in the video, the logo of an American flag in the shape of what appears to

be an eagle is visible on CUA’s sweatshirt.




                                                  19
        Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 33 of 54




       46.     On January 20, 2021, FBI Agents conducted an in-person interview of C1. FBI

Agents also interviewed WITNESS #1 (“W1”) and WITNESS #2 (“W2”), both of whom are sworn

LEOs. W1 and W2 positively identified CUA based on their direct and indirect interactions with

CUA through their official duties as LEOs in the jurisdiction where CUA lives in Milton, Georgia.

       47.     C1, W1, and W2 each reviewed the video from The New Yorker after its release

on January 17, 2021. C1, W1, and W2 each independently identified CUA as speaking in the video

at the same approximate timestamp of 4:44. W1 corroborated the identification of CUA in

screenshots of CUA provided by C1. W2 also corroborated the identification of CUA in the same

screenshots.

       48.     In a separate video captured by U.S. Capitol Police (“USCP”) closed circuit

television (“CCTV”) cameras of the events of January 6, 2021, CUA is seen outside the Senate

Gallery near S309 at a video timestamp of approximately 0:04. CUA is seen wearing jeans, with

the same previously identified jean jacket, dark sweatshirt, and red hat, while holding what appears

to be a baton in his right hand and a cellular phone in his left hand.




                                                 20
        Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 34 of 54




       49.    In the same video at an approximate timestamp of 0:16, CUA is seen outside the

Senate Chamber doors, in a physical altercation with USCP plain clothes officers, still holding a

baton in his hand. Specifically, CUA can be seen shoving USCP Officer G.L. (“G.L.”) in front of

the door to the Senate Chambers. CUA is then seen entering the Senate Chambers through the

open door at an approximate timestamp of 0:27.




                                               21
        Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 35 of 54




       50.     On January 14, 2021, an FBI Agent interviewed G.L. via telephone. On January 6,

2021, G.L., a plain clothes officer with the USCP, was posted at the Senate Chambers with two

other USCP officers. All three officers were dressed in suits. G.L. and the two other officers went

to the third floor to attempt to lock the doors to the Senate Chambers. While attempting to secure

the third floor a large group of people started coming down the hall. A number of individuals

attempted to gain access to the room that the officers were trying to secure. Shoving ensued

between the officers and at least one of the individuals in the group. G.L. did not recall what any

of the individuals looked like or what they were wearing. Video footage from USCP confirms that

CUA is one of the rioters who shoved G.L.




                                                22
         Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 36 of 54




        51.    In another USCP CCTV video from the East Corridor near S306, CUA is seen

walking down the corridor wearing the same jean jacket, grey gloves, dark sweatshirt, and red hat.

CUA is seen carrying what appears to be a baton in his right hand and a cellular phone in his left

hand.




                                               23
         Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 37 of 54




       52.     During the same video, CUA is seen attempting to open a brown door at an

approximate timestamp of 0:19. As he continues down the corridor, CUA is observed wearing the

same previously identified attire, including the dark sweatshirt with logo, while twirling a baton

in his right hand.




                                               24
           Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 38 of 54




          53.   On January 21, 2021, C1 provided the FBI with a photograph taken from a law

enforcement encounter between a local law enforcement department and CUA on January 3, 2021,

in the jurisdiction where CUA lives in Milton, Georgia. In the photograph, CUA is seen wearing

the same jean jacket and grey gloves that he wears in The New Yorker video and in USCP CCTV

videos.




                                             25
        Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 39 of 54




       54.     On or about January 8, 2021, the FBI received a tip identifying CUA’s Parler

account, @PatriotBruno with name Brunocua, along with posts from CUA’s account. In some of

the posts, CUA referenced plans to travel to Washington, D.C. on January 6, 2021. In other posts,

CUA stated, “President Trump is calling us to FIGHT!” and “This isn’t a joke, this is where and

when we make our stand. #January6th, Washington DC.” The tip also stated CUA “actively

encouraged the events on the sixth for 11 days leading up to the domestic terrorist attack.”




                                                26
       Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 40 of 54




      55.    On December 19, 2020, CUA posted a video titled “Fight for Trump” with an image

of “KAGWAR” on Instagram account bruno_cua. Based on my experience and training, I have

learned that “KAGWAR” stands for “Keep America Great” War.




                                            27
        Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 41 of 54




       56.    Publicly available information on CUA’s Instagram account, bruno_cua, also

revealed several other social media accounts, including CUA’s Instagram account,

bruno_cua1776.




       57.    In a publicly available post on Instagram account bruno_cua, CUA posted about

creating Parler account Brunocua with display name @Brunocua on November 8, 2020. A

screenshot of the account also included information for several other social media accounts:

YouTube – Southern Adventures; Instagram – bruno_cua; and Tiktok – bruno_cua.

       58.    Subsequent posts by CUA in approximately late December 2020 showed display

name @PatriotBruno with same account name Brunocua.


                                            28
         Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 42 of 54




       59.     On January 20, 2021, PROVIDER was served with a preservation letter under 18

U.S.C. § 2703(f) related to account PatriotBruno (“TARGET ACCOUNT”).

       60.     On February 1, 2021, PROVIDER responded to a subpoena regarding the

TARGET ACCOUNT. PROVIDER confirmed that @PatriotBruno corresponds with USER ID

6834095, and was created by the user with email brunocua@icloud.com and with phone number

404-387-8578 on November 8, 2020. According to legal process returns from Apple Inc.

brunocua@icloud.com and phone number 404-387-8578 are registered to CUA.

       61.     Law enforcement is aware that the protest of January 6, 2021 had been planned for

several weeks, and multiple persons coordinated the illegal entry of the U.S. Capitol Building, and

this investigation also includes the activities of other persons who assisted, facilitated, participated

in, and planned the illegal entry. As such, based on my experience and training, your affiant

believes that there is information that identifies other persons associated with the person identified


                                                  29
          Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 43 of 54




as controlling the TARGET ACCOUNT, which is information that constitutes evidence, fruits,

and instrumentalities of the Subject Offenses.

        62.      The TARGET ACCOUNT is likely to contain location information, including IP

data associated with posts and logins as well as geolocation data associated with photographs,

which may identify a user’s location during a specific time period relevant to the Subject Offenses

such as during the breach of the Capitol.

        63.      Individuals engaged in criminal conduct, such as the Subject Offenses, sometimes

use online accounts, such as the TARGET ACCOUNT, to communicate with co-conspirators and

criminal associates regarding, among other things, travel and meeting plans. Thus, the TARGET

ACCOUNTS are likely to include evidence identifying the user(s) of the TARGET ACCOUNTS

as well as other co-conspirators who may be involved in the Subject Offenses and additional

electronic accounts that may contain other evidence of the Subject Offenses.

        64.      Furthermore, with respect to the TARGET ACCOUNT, information concerning

contacts, photographs, group memberships, and patterns of electronic communications with

individuals associated with similar social media accounts can provide evidence that is probative

of the users’ and any co-conspirators’ social networks, contacts, travel, banking, and other

financial facilities, and potential knowledge of or involvement in one or more of the Subject

Offenses.

                            BACKGROUND CONCERNING PARLER 5



5
  The information in this section is based on publicly available information, including, but not limited to, the
following webpages: “How to Use Parler,” https://vocal.media/01/parler-101-how-to-use-the-free-speech-social-
media-platform; “Parler: How it Works,” https://medium.com/the-innovation/parler-how-it-works-and-why-its-so-
quiet-over-there-8e41234860c7; “Parler,” https://en.wikipedia.org/wiki/Parler; and “Data collection cheat sheet:
Parler,” https://cybernews.com/privacy/how-parler-twitter-facebook-mewe-data-policies-compare/#parler. Your
affiant does not purport to know all of Parler’s user guidelines and policies regarding use of Parler.


                                                       30
         Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 44 of 54




        65.      Parler is a service owned by PROVIDER, which is the provider of the internet-

based account identified by @PatriotBruno. PROVIDER is a United States company and a

provider of an electronic communications service as defined by 18 U.S.C. §§ 3127(1) and 2510.

Specifically, Parler is a free-access social networking service, accessible through its website and

its mobile application, that allows subscribers to acquire and use Parler accounts, like the target

account listed in Attachment A, through which users can share messages, multimedia, and other

information with other Parler users and the general public.

        66.      In 2018, Parler, LLC launched the privacy-focused, microblogging and social

networking platform “Parler.” 6 Parler previously could be accessed via the web at

“https://www.parler.com” or could be downloaded as an application on a mobile device via

Google’s Play Store or Apple’s App Store. Since January 6, 2021, Google and Apple decided to

remove the app from their stores, and Amazon suspended Parler from its Web-hosting service at

midnight on Monday, January 11, 2021. Law enforcement has made contact with Parler, though,

and they are accepting service of process, which they will respond to as soon as they regain access

to their data.

        67.      In order to make comments and post content on Parler’s network, a new user—or

“Parleyer”—must create a Parler account. The account creation process involves the new user

providing Parler with an email address and phone number, as well as a password. After creating

the account, the user may update his or her account information with a profile photo and may

choose other Parler accounts, such as news networks or individuals, to follow.




6
  Although the service takes its name from the French verb “parler” (pronounced “par-lay”), meaning “to speak,”
Parler is pronounced “parlor.”

                                                       31
          Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 45 of 54




         68.      The new user’s feed will be populated, in chronological order, by written posts and

media (i.e., image and video files) associated with the accounts that the new user has chosen to

follow. Posts are referred to as “Parleys” on Parler. A Parler user will receive a notification: (1)

when Parler accounts the user follows create new Parleys, (2) when any Parler account “echoes”

(i.e., shares) the user’s Parley, and (3) when any other account votes on the user’s own Parleys

(either an upvote, which is a sign of agreement, or a downvote, which a sign of disapproval).

Parleys are limited to 1,000 characters in length. And, as is the case with other social media

platforms, like Twitter and Facebook, Parler users may include hashtags (i.e., a metadata tag

prefaced by the hash symbol (“#”)) in their Parlays as a form of user-generated tagging for cross-

referencing content related to a particular subject or theme. 7

         69.      Parler offers five different “verification badges” for a user’s profile, based on the

user’s relationship to the platform and the public.

               a. The first type of badge is the gold “Verified Influencer” badge. People with a large

                  following who have the potential to be targeted for impersonation, hacking, or

                  phishing campaigns may apply for a “Verified Influencer” badge. This badge is to

                  protect the profile’s authenticity and prove the user’s identity to the Parler

                  community.

               b. The second type of badge is the blue media partner badge. Blue badge partners use

                  the Parler “commenting plugin” to import articles, content, and comments from the

                  partner’s website. Public comments made on the articles and posts outside of the

                  Parler platform will also be mirrored on the partner’s Parler account.




7
   Parler also has a search function that enables its users to search Parler for keywords, usernames, or pages, among
other things.

                                                         32
          Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 46 of 54




             c.   The third type of badge is the “Parler Affiliate” badge, which permits Parler to

                  auto-post articles directly from the affiliate’s website.

             d.   The fourth type of badge is a black badge, indicating that an account is private.

                  Parler users can choose between having a public or a private profile. If a user

                  chooses to have a public account, then (1) anyone with Internet access can see (but

                  not comment on) the public user’s posts, and (2) all Parler users can see, comment,

                  echo, and vote on the user’s posts. In contrast, a private Parler user only shares his

                  or her Parleys with accounts the user approves.

             e. Finally, the fifth badge is the red badge, which indicates that a user is a “real user.” 8

                  This optional verification process provides “Parler Citizen” status. This step

                  requires that the account owner use his or her web camera to take a photograph of

                  the front and back of the owner’s government-issued identification (e.g., driver’s

                  license). 9 Then, the owner must submit a “selfie” taken with the web camera. 10 Real

                  users are verified, unique people on Parler’s network, but this does not mean the

                  user is who they claim to be, just that they are “real users,” not computer-generated

                  bots. 11




8
   As is the case with other social media sites, Parler users must be at least 13 years old to sign up for an account.
9
   According to Parler’s Privacy Policy (https://legal.parler.com/documents/privacypolicy.pdf), Parler retains only an
anonymized hash, corresponding to the information the identification document contains, in order to prevent identify
theft and impostor accounts. Parlor’s Privacy Policy states that “[n]o personally identifiable information from [a
user’s] account can be retrieved from the stored hash.”
10
   According to Parler’s Privacy Policy, Parlor retains the selfie to prevent the creation of impostor accounts, but
they store the selfies in encrypted form.
11
    Regardless of whether a Parler user has a public or private profile, all Parler users may “block” those with whom
they do not wish to communicate. Blocking a user makes it so that the blocked account will not see that the other
user’s account exists.

                                                         33
        Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 47 of 54




       70.     Parler also offers its users a private messaging platform where they can exchange

“direct messages.” These messages are sent to the recipient’s “Messaging” inbox on Parler. These

direct messages are stored in the user’s inbox, as well as on Parler’s network. Furthermore, if a

user contacts Parler directly, Parler may retain the content of those communications, as well as any

attachments.

       71.     Per Parler’s Privacy Policy, Parler collects any information a user chooses to

provide to Parler, such as Parleys, follows, photographs, videos, GIFs (Graphics Interchange

Format images), comments, votes, and echoes. And, if a user permits Parler to access the address

book on the user’s device or gives Parler permission to import contacts from an email account

associated with a Parler account, Parler may access and store names and contact information from

the user’s address book and/or contact lists.

       72.     Parler also retains payment-related information, such as credit and debit card or

automated clearing house (ACH) information, which is stored by Parler’s third-party payment

processor on Parler’s behalf. Parler allows its users to monetize their content and following through

“tipping.” Users can connect a credit card to their account and then use that means of payment to

tip other users, enabling users to be paid for publishing content on the site. As part of that

functionality, Parler collects information from tax form W-9, as required by the Internal Revenue

Service. Parler retains that information, in encrypted form, for purposes of legal compliance.

       73.     With regard to location and tracking information, Parler may retain information

about the device and software a customer uses to access Parler’s services, including Internet

Protocol (“IP”) addresses, device type, web browser type, operating system version, phone carrier

and manufacturer, member agents, application installations, device identifiers, mobile advertising

identifiers, and push notification tokens. Parler and its third-party partners, such as analytics



                                                 34
        Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 48 of 54




partners, may also collect and retain information using session and persistent cookies, pixel tags,

and similar technologies.

       74.     With regard to a user’s interaction with Parler’s platform, Parler receives and

retains information about a user’s posts or other content viewed, the searches conducted, the people

followed, and the dates and times a user visits Parler’s website or mobile application.

       75.     Parler allows any user to get verified, which requires a user submit a photograph

showing the front and back of a state-issued ID to Parler, plus a photograph of the user (“selfie”).

Users have the option to only allow comments on parleys from verified users. Parler deletes the

front and back scans of IDs when they are no longer needed, retaining a “hash corresponding to

the information the identification document contains.” Parler also retains the selfie but claims to

store it “securely, in encrypted form.”

       76.     Parler shares user data with vendors and analytics and in response to legal requests.

       77.     Social networking providers like PROVIDER typically retain additional

information about their users’ accounts, such as information about the length of service (including

start date), the types of service utilized, and the means and source of any payments associated with

the service (including any credit card or bank account number). In some cases, users may

communicate directly with PROVIDER about issues relating to their accounts, such as technical

problems, billing inquiries, or complaints from other users. Social networking providers like

PROVIDER typically retain records about such communications, including records of contacts

between the user and the provider’s support services, as well as records of any actions taken by

the provider or user as a result of the communications.

       78.     PROVIDER also allows its subscribers to access its various services through an

application that can be installed on and accessed via cellular telephones and other mobile devices.



                                                35
        Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 49 of 54




This application is associated with the subscriber’s PROVIDER account. In my training and

experience, I have learned that when the user of a mobile application installs and launches the

application on a device (such as a cellular telephone), the application directs the device in question

to obtain a Push Token, a unique identifier that allows the provider associated with the application

(such as PROVIDER) to locate the device on which the application is installed. After the

applicable push notification service (e.g., Apple Push Notifications (APN) or Google Cloud

Messaging) sends a Push Token to the device, the Token is then sent to the application, which in

turn sends the Push Token to the application’s server/provider. Thereafter, whenever the provider

needs to send notifications to the user’s device, it sends both the Push Token and the payload

associated with the notification (i.e., the substance of what needs to be sent by the application to

the device). To ensure this process works, Push Tokens associated with a subscriber’s account are

stored on the provider’s server(s). Accordingly, the computers of PROVIDER are likely to contain

useful information that may help to identify the specific device(s) used by a particular subscriber

to access the subscriber’s PROVIDER account via the mobile application.

       79.      Based on my training and experience, I know that providers such as PROVIDER

use cookies and similar technologies to track users visiting PROVIDER’s webpages and using its

products and services. Basically, a “cookie” is a small file containing a string of characters that a

website attempts to place onto a user’s computer. When that computer visits again, the website

will recognize the cookie and thereby identify the same user who visited before. This sort of

technology can be used to track users across multiple websites and online services belonging to

PROVIDER. More sophisticated cookie technology can be used to identify users across devices

and web browsers. From training and experience, I know that cookies and similar technology used

by providers such as PROVIDER may constitute evidence of the criminal activity under



                                                 36
          Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 50 of 54




investigation. By linking various accounts, devices, and online activity to the same user or users,

cookies and linked information can help identify who was using a PROVIDER account and

determine the scope of criminal activity.

         80.   Based on my training and experience, I know that PROVIDER maintains records

that can link different PROVIDER accounts to one another, by virtue of common identifiers, such

as common e-mail addresses, common telephone numbers, common device identifiers, common

computer cookies, and common names or addresses, that can show a single person, or single group

of persons, used multiple PROVIDER accounts. Based on my training and experience, I also know

that evidence concerning the identity of such linked accounts can be useful evidence in identifying

the person or persons who have used a particular PROVIDER account.

         81.   Based on my training and experience, I know that subscribers can communicate

directly with PROVIDER about issues relating to the account, such as technical problems, billing

inquiries, or complaints from other users. Providers such as PROVIDER typically retain records

about such communications, including records of contacts between the user and the provider’s

support services, as well records of any actions taken by the provider or user as a result of the

communications. In my training and experience, such information may constitute evidence of the

crimes under investigation because the information can be used to identify the account’s user or

users.

         82.   In summary, based on my training and experience in this context, I believe that the

computers of PROVIDER are likely to contain user-generated content such as stored electronic

communications (including retrieved and unretrieved messages for PROVIDER subscribers), as

well as PROVIDER-generated information about its subscribers and their use of PROVIDER

services and other online services. In my training and experience, all of that information may



                                                37
         Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 51 of 54




constitute evidence of the crimes under investigation because the information can be used to

identify the account’s user or users. In fact, even if subscribers provide PROVIDER with false

information about their identities, that false information often nevertheless provides clues to their

identities, locations, or illicit activities.

        83.      As explained above, information stored in connection with a Parler account may

provide crucial evidence of the “who, what, why, when, where, and how” of the criminal conduct

under investigation, thus enabling the investigating authorities to establish and prove each element

of the offense or, alternatively, to exclude the innocent from further suspicion. From my training

and experience, a Parler user’s IP log, stored electronic communications, and other data retained

by PROVIDER, can indicate who has used or controlled the Parler account. This “user attribution”

evidence is analogous to the search for “indicia of occupancy” while executing a search warrant

at a residence. For example, profile contact information, private messaging logs, status updates,

and “tagged” photos (and the data associated with the foregoing, such as date and time) may

indicate who used or controlled the Parler account at a relevant time. Further, Parler account

activity can show how and when the account was accessed or used. For example, as described

above, PROVIDER logs the IP addresses from which Parler users access their accounts along with

the time and date. By determining the physical location associated with the logged IP addresses,

investigators can understand the chronological and geographic context of the account access and

use relating to the crime under investigation. Such information allows investigators to understand

the geographic and chronological context of Parler access, use, and events relating to the crime

under investigation. Additionally, PROVIDER builds geo-location into some of its Parler

services. Geo-location allows, for example, users to “tag” their location in posts and Parler

“followers” to locate each other. This geographic and timeline information may tend to either



                                                 38
          Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 52 of 54




inculpate or exculpate the Parler account user. Last, Parler account activity may provide relevant

insight into the Parler account user’s state of mind as it relates to the offense under

investigation. For example, information on the Parler account may indicate the owner’s motive

and intent to commit a crime (e.g., information indicating a plan to commit a crime), or

consciousness of guilt (e.g., deleting account information in an effort to conceal evidence from

law enforcement). 12

                      REQUEST TO SUBMIT WARRANT BY TELEPHONE
                        OR OTHER RELIABLE ELECTRONIC MEANS

         84.      I respectfully request, pursuant to Rules 4.1 and 41(d)(3) of the Federal Rules of

Criminal Procedure, permission to communicate information to the Court by telephone in

connection with this Application for a Search Warrant. I submit that Assistant U.S. Attorney

Kimberly L. Paschall, an attorney for the United States, is capable of identifying my voice and

telephone number for the Court.




12
   At times, social media providers such as PROVIDER can and do change the details and functionality of the services
they offer. While the information in this section is true and accurate to the best of my knowledge and belief, I have
not specifically reviewed every detail of PROVIDER’s services in connection with submitting this application for a
search warrant. Instead, I rely upon my training and experience, and the training and experience of others, to set forth
the foregoing description for the Court.


                                                          39
        Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 53 of 54




                                         CONCLUSION

       85.     Based on the forgoing, I request that the Court issue the proposed search warrant.

Because the warrant will be served on PROVIDER, who will then compile the requested records

at a time convenient to it, there exists reasonable cause to permit the execution of the requested

warrant at any time in the day or night. Pursuant to 18 U.S.C. § 2703(g), the presence of a law

enforcement officer is not required for the service or execution of this warrant.



 Date: February 3, 2021                            Respectfully submitted,



                                                   Daniel Mehochko
                                                   Special Agent
                                                   Federal Bureau of Investigation



Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on February 3, 2021.




                                                      ___________________________________
                                                      ZIA M. FARUQUI
                                                      U.S. MAGISTRATE JUDGE




                                                40
         Case 1:21-sc-00395-RMM Document 1 Filed 02/03/21 Page 54 of 54




                    CERTIFICATE OF AUTHENTICITY OF DOMESTIC
                     RECORDS PURSUANT TO FEDERAL RULES OF
                            EVIDENCE 902(11) AND 902(13)

        I, _________________________________, attest, under penalties of perjury by the laws
of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in
this certification is true and correct. I am employed by _________________________________
(“PROVIDER”), and my title is ____________________________________________________.
I am a custodian of records for PROVIDER, and I am qualified to authenticate the records attached
hereto because I am familiar with how the records were created, managed, stored, and retrieved. I
state that the records attached hereto are true duplicates of the original records in the custody of
PROVIDER. The attached records consist of:

        ________________________________________________________________________
        [GENERALLY DESCRIBE RECORDS (pages/CDs/megabytes)]

        I further state that:

        a.     all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with knowledge
of those matters, they were kept in the ordinary course of the regularly conducted business activity
of PROVIDER, and they were made by PROVIDER as a regular practice; and

      b.      such records were generated by PROVIDER’s electronic process or system that
produces an accurate result, to wit:

                1.     the records were copied from electronic device(s), storage medium(s), or
file(s) in the custody of PROVIDER in a manner to ensure that they are true duplicates of the
original records; and

                2.     the process or system is regularly verified by PROVIDER, and at all times
pertinent to the records certified here the process and system functioned properly and normally.

       I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of the
Federal Rules of Evidence.




 Date                                 Signature
